Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 13, 2020 has been entered. 
This is a non-final action in response to communications filed on 10/13/2020.
Claims 1, 2, 5, 9-11, 14, 18-20, 23 and 26 have been amended. Claims 3, 12 and 21 have been cancelled. Claims 1, 2, 4-11, 13-20 and 22-26 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendment is sufficient to overcome 35 U.S.C. 112 rejections set forth in the previous office action.
Response to Arguments
Applicant’s remarks have been considered.

In the remarks Applicant argues,  “…that these processes, even were they to be construed as presumptive mental processes, are not practically performed in the human mind. Indeed, the claims again recite that several computations are performed, each according to a unique analysis and computer generated programming scheme. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception.”
	Examiner respectfully disagrees. The claims encompass Certain Methods of Organizing Human Activity and Mathematical Concepts. The steps of determining adjacency of skill similarity, generate skill clusters and forecasting skill demand is related to managing personal behavior, relationships or interactions between people, but for the recitation of generic computer component (e.g. a processor). For instance, instance determining of adjacency of skill similarity, determining clusters and forecasting involve analyzing and comparing skill sets of employees. 
	The mathematical computations are a part of the abstract idea. Per the October 2019 Update: SME, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation (see pg. 4). Steps such as determining adjacency of skill similarity using neural networks, estimating fungibility using similarity matrices, training models and forecasting demand 

Applicant argues, “And even assuming, arguendo, independent claims 1,10, and 19 continue to recite a judicial exception, the claims include at least one additional element that qualifies as ‘significantly more’ than the exception (i.e., the training and use of a machine learning prediction model), thus qualifying for patentability under 35 U.S.C § 101. “
Examiner respectfully disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a processor and non-transitory crm are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception. Further, the Specification indicates that a general purpose computing system can be used to execute the claimed invention (see ¶0039). The steps involving training a machine model using generic computer component is performing mathematical operations (e.g. complex math). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to 

Applicant further argues that the claims not abstract as the claims are similar to Example 39. 
	Examiner respectfully disagrees. Example 39 is directed to training a neural network for facial detection and involves an iterative training algorithm in which the system is retrained with an updated training set. Unlike Example 39, the instant application uses machine learning to train a forecast model then utilizes the output to forecast skill demand. There is no improvement in the forecast model as shown in Example 39.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-11, 13-20 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving as input, …, a target description of a target skill associated with an enterprise;
receiving, from one or more data sources having information associated with one or more skills of one or more entities, descriptions of the one or more skills;
determining adjacency of skill similarity between one or more skills of one or more entities and the target skill by identifying a semantic similarity between the target description of the target skill and the descriptions of the one or more skills according to a neural network operation performed on the target description and the descriptions, wherein the neural network operation learns vector representations of text of the target description and the descriptions, and captures a semantic context of co-occurrence of words for the target description and the
descriptions to generate a cosine similarity between the vector representations; 
generating one or more similarity matrices of the skill similarity of the one or more skills and the target skill according to an output of the neural network operation performed on the target description of the target skill and the descriptions of the one or more skills;
the target description of the target skill and the descriptions of the one or more skills;
using the one or more similarity matrices to estimate fungibility between the one or more skills and the target skill, wherein fungibility is defined as a substitution of a skill with an alternative skill using a reduced amount of time for upskilling the one or more entities to perform the alternative skill as compared to an amount of time necessary to train a new entity to perform the alternative skill; 
using the adjacency of skill similarity to generate one or more skill clusters;
training a machine learning forecast model using historical opportunity features on the one or more skill clusters, wherein the training includes weighting the historical opportunity features according to predefined criterion to generate a 
forecasting the skill demand of the one or more skill clusters based on an output as a from the trained machine learning forecast model...

The limitations under the broadest reasonable interpretation covers Certain Methods of Organizing Human Activity related to managing personal behavior, relationships or interactions between people, but for the recitation of generic computer component (e.g. a processor). For instance, instance determining adjacency of skill similarity, generating similarity matrices, determining clusters and forecasting involve analyzing and comparing skill sets of employees. The limitations are also related to Mathematical Concepts related to mathematical calculations such as neural network operations, estimating fungibility and forecasting all involve mathematical operations. Accordingly, the claim recites an abstract idea. 
Independent Claims 10 and 19 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to determining the adjacency of skill similarity using semantics. Claim 4 is directed to forecasting demand. Claim combining the one or more similarity matrices into a single measure. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a processor for receiving an input on a user interface, receiving from one or more data sources, determining adjacency of skill similarity of one 
The steps of receiving as an input a description of a target skill and receiving from one or more data sources is data gathering activity and is considered conventional functionality. The steps of determining adjacency of skill similarity between one or more skills by identifying semantic similarity using a neural network operations is analyzing data using mathematical operations (e.g. neural network, a series of algorithms used to recognize underlying relationships in data). The step of generating one or more similarity matrices of the skill similarity of the one or more skills involves analyzing data and mathematical operations. The steps of using similarity matrices to estimate fungibility, using the adjacency of skill similarity to generate one or more skill clusters (e.g. data comparison) and forecasting the skill demand all involve analyzing data and mathematical operations. Additionally, training a machine learning forecast model is a mathematical operation. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a processor and non-transitory CRM are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception. Further, the Specification indicates that a general purpose computing system can be used to execute the claimed invention (see ¶0039). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claim are not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683